Name: 86/413/EEC: Commission Decision of 30 July 1986 on the rates of assistance from the European Social Fund towards expenditure on recruitment and employments premiums
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  economic policy
 Date Published: 1986-08-23

 Avis juridique important|31986D041386/413/EEC: Commission Decision of 30 July 1986 on the rates of assistance from the European Social Fund towards expenditure on recruitment and employments premiums Official Journal L 237 , 23/08/1986 P. 0035*****COMMISSION DECISION of 30 July 1986 on the rates of assistance from the European Social Fund towards expenditure on recruitment and employments premiums (86/413/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 83/516/EEC of 17 October 1983 on the tasks of the European Social Fund (1), as amended by Decision 85/568/EEC (2), Having regard to Council Regulation (EEC) No 2950/83 of 17 October 1983 on the implementation of Decision 83/516/EEC on the tasks of the European Social Fund (3), as last amended by Regulation (EEC) No 3824/85 (4), and in particular Article 2 thereof, Whereas it is for the Commission to determine the rates of assistance towards expenditure on recruitment and employment premiums applicable for the 1987 financial year, as set out in Article 1 (c) of the abovementioned Regulation, HAS ADOPTED THIS DECISION: Article 1 The rates of assistance from the European Social Fund towards expenditure on recruitment and employment premiums in the 1987 financial year, as referred to in Article 1 (c) of Regulation (EEC) No 2950/83, are hereby fixed per person and per week as follows: 1.2.3 // Belgium // Bfrs // 1 656 // Denmark // Dkr // 423 // Germany // DM // 101 // Greece // Dr // 2 649 // Spain // Pta // 5 000 // France // FF // 233 // Ireland // £ Irl // 26,75 // Italy // Lit // 48 100 // Luxembourg // Lfrs // 2 433 // Netherlands // Fl // 103 // Portugal // Esc // 1 916 // United Kingdom // £ // 23,50 Article 2 The amounts provided for in Article 1 concern full-time wage subsidy or recruitment operations. As regard part-time operations, the amounts shall be calculated in proportion to the number of hours worked on the basis of 40 hours per week. Article 3 This Decision is addressed to the Member States. Done at Brussels, 30 July 1986. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 289, 22. 10. 1983, p. 38. (2) OJ No L 370, 31. 12. 1985, p. 40. (3) OJ No L 289, 22. 10. 1983, p. 1. (4) OJ No L 370, 31. 12. 1985, p. 25.